Exhibit 4.1 NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. SUBJECT TO THE PROVISIONS HEREOF, THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES. ENERGY FOCUS, INC. WARRANT Warrant No. 2014-02 Original Issue Date: August 11, 2014 Energy Focus, Inc. , a Delaware corporation (the “Company” ), hereby certifies that, for value received, Roth Capital Partners, LLC or its registered assigns (the “Holder” ), is entitled to purchase from the Company up to a total of 47,000 shares of Common Stock (each such share, a “Warrant Share” and all such shares, the “Warrant Shares” ), at any time and from time to time from and after the 181st day immediately following the date of effectiveness of that certain registration statement on Form S-1 (File No. 333-196140) filed by the Company, in accordance with FINRA Rule 5110(g)(1), and through and including the five year anniversary of the date of effectiveness of that certain registration statement on Form S-1 (File No. 333-196140), which such date is August 11, 2019 (the “Expiration Date” ), and subject to the following terms and conditions: 1.
